
	
		III
		112th CONGRESS
		2d Session
		S. RES. 505
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2012
			Mr. Menendez (for
			 himself and Ms. Snowe) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Congratulating His Holiness Dorje Chang
		  Buddha III and The Honorable Benjamin A. Gilman on being awarded the 2010 World
		  Peace Prize.
	
	
		Whereas the World Peace Prize Awarding Council has
			 recognized His Holiness Dorje Chang Buddha III (referred to in this preamble as
			 H.H. Dorje Chang Buddha III) for his devotion to an immensely
			 wide scope of humanitarian activities directed at people from communities
			 throughout the world;
		Whereas, through his wisdom and benevolence, H.H. Dorje
			 Chang Buddha III embraces people of all races, ethnicities, cultures, and
			 religions through an approach of kindness, peace, and equality toward all
			 people;
		Whereas H.H. Dorje Chang Buddha III has received numerous
			 awards, including the United States Presidential Gold Medal Award that the
			 Chairman of the President’s Advisory Commission on Asian Americans and Pacific
			 Islanders presented on behalf of President George W. Bush to H.H. Dorje Chang
			 Buddha III for the outstanding contributions of H.H. Dorje Chang Buddha III to
			 the arts, medicine, ethics, Buddhism, spiritual leadership, and United States
			 society;
		Whereas the World Peace Prize Awarding Council has
			 recognized The Honorable Benjamin A. Gilman for being a life-long champion of
			 human rights who has fought world hunger, narcotics abuse, and narcotics
			 trafficking;
		Whereas The Honorable Benjamin A. Gilman has helped
			 facilitate prisoner exchanges that have freed citizens of the United States who
			 were being held in East Germany, Mozambique, Cuba, and several other countries;
			 and
		Whereas The Honorable Benjamin A. Gilman served 15 terms
			 in the United States House of Representatives, during which time he
			 served—
			(1)as Chairman of
			 the Committee on International Relations of the United States House of
			 Representatives;
			(2)as a
			 congressional delegate to the United Nations under Ambassador Jeane
			 Kirkpatrick;
			(3)on the United
			 States Commission on the Ukraine Famine; and
			(4)as Chairman of
			 the House Select Committee on Missing Persons in Southeast Asia: Now,
			 therefore, be it
			
	
		That the Senate—
			(1)congratulates His
			 Holiness Dorje Chang Buddha III and The Honorable Benjamin A. Gilman on being
			 awarded the 2010 World Peace Prize; and
			(2)commends His
			 Holiness Dorje Chang Buddha III and The Honorable Benjamin A. Gilman for their
			 humanitarian contributions to society in the United States.
			
